NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   26-JAN-2022
                                                   08:12 AM
                                                   Dkt. 41 SO
                             NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                           IN THE INTEREST OF AS


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-S NO. 20-00057)


                        SUMMARY DISPOSITION ORDER
       (By:    Ginoza, Chief Judge, Nakasone and McCullen, JJ.)

              Appellant Mother (Mother) appeals from the Family Court

of the First Circuit's (Family Court) May 24, 2021 Order

Terminating Parental Rights.1         In doing so, Mother raises four
points of error, and challenges Findings of Fact (FOF) Nos. 37 to

41, 48, 49, and 53.2

              Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Mother's points of error as follows:

              (1) Mother first contends that the Family Court abused

its discretion when it denied her requests to continue trial on



      1
          The Honorable Andrew T. Park presided.
      2
         Mother also challenges Conclusions of Law ( COL) Nos. 9 and 10 because
they "erroneously cite[] [Hawaii Revised Statutes ( HRS)] chapter 578A . . . ."
The citation to HRS chapter 578A appears to be a typographical error.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

March 2, 2021 and May 24, 2021.        Mother acknowledges that she

participated in both proceedings via WebEx and phone, but argues

there is nothing in the record to demonstrate she was able to see

a witness testify, thereby, denying her due process right to

confront witnesses against her.

            Generally, civil litigants have a due process right to

be present but that right is not absolute, it is a qualified

right.    Onaka v. Onaka, 112 Hawai#i 374, 381, 146 P.3d 89, 96

(2006).    Absent violation of a fundamental right, the relevant
inquiry is whether the family court abused its discretion in

granting or denying a motion to continue.          Id. at 382, 146 P.3d

at 97.
            We review a trial court's decision to grant or deny a motion
            to continue for an abuse of discretion. . . .

            It is well established that an abuse of discretion occurs if
            the trial court has clearly exceeded the bounds of reason or
            disregarded rules or principles of law or practice to the
            substantial detriment of a party-litigant.

Id. at 378, 146 P.3d at 93 (citations, internal quotation marks,

and brackets omitted).      Moreover, there is no fundamental right

to have trial commence at the time of Mother's choosing.             Id. at

381-82, 146 P.3d at 96-97.       Thus, Mother's qualified right to be

present at her civil proceeding was not obstructed because the

Family Court did not preclude her from attending.            And, as Mother

acknowledges, she attended the hearing, albeit by Webex.

            As to Mother's argument that she was denied the right

to confront a witness, the constitutional guarantee of criminal

defendants to confront their accusers has no direct application

in proceedings to terminate parental rights.           In re Doe Children,

85 Hawai#i 119, 124, 938 P.2d 178, 183 (App. 1997) (citation

omitted).

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            Nevertheless, prior to the Family Court receiving

testimony on March 2, 2021, Mother confirmed she was able to see

and hear the proceeding.   The Family Court stated Mother would be

able to see witnesses that testify because the video will jump

back and forth as a microphone is activated.     Throughout the

March 2, 2021 proceeding, Mother did not indicate that she could

not hear or see a witness testify; she instead stated that her

cell phone battery was low and she could not find a plug.      When

Mother's connection dropped, the Family Court stopped the hearing
and continued the matter to May 24, 2021.     On May 24, 2021,

Mother appeared by phone, and she was the only witness to

testify.    Mother's attorney was present in the courtroom at both

hearings.

            In sum, Mother's due process rights were not violated

on March 2, 2021 because Mother attended the proceeding and there

was no indication that she could not see or hear the witness.

Also, there was no witness to confront on May 24, 2021 because

Mother was the only witness to testify.     Thus, the Family Court

did not abuse its discretion by denying Mother's request for a
continuance.

            (2) Mother next contends that the Family Court erred in

finding she was not willing and able to provide her child (AS)

with a safe family home.   The Family Court found Mother failed to

participate in the following court-ordered service plans:

(1) substance abuse assessment, random drug urinalyses and to

demonstrate consistent and prolonged sobriety; (2) a parenting

education program; (3) individual therapy; and (4) a domestic

violence program.    The Family Court also found that Mother had no

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

insight as to her recurring problems with substance abuse and

domestic violence, and that lack of insight negatively impacts a

parent's ability to resolve those problems.

          Mother provides no analysis as to why these findings

are clearly erroneous.   Based on Mother's prior history with the

Department of Human Services (DHS), Mother had substance abuse,

domestic violence, and homelessness issues.     Deborah Easton

(Easton), a DHS social worker, testified Mother could not

currently provide a safe family home, even with the assistance of

a service plan, because the services necessary to help Mother

with skills to provide a safe home were not completed, she was

still using substances, and the conditions that existed at the

beginning of the case had not been addressed.     Thus, substantial

evidence existed to show that Mother was not presently willing

and able to provide a safe family home, even with the assistance

of a service plan.

          (3) Mother also contends that the Family Court clearly

erred by finding it was not reasonably foreseeable Mother would

become willing and able to provide a safe family home, even with
the assistance of a service plan, within a reasonable period of

time.

          A parent's history of compliance or noncompliance with

service plans is relevant and probative of a parent's capacity to

provide a safe family home as well as whether it is reasonably

foreseeable a parent will become willing and able to provide a

safe family home, with the assistance of a service plan, within a

reasonable period of time.    In re Doe, 95 Hawai#i 183, 196, 20

P.3d 616, 629 (2001).    Easton stated Mother had a pattern of not

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

participating in services based on her prior history with her

other children, and in the present case when she failed to

participate or complete services after three referrals by DHS.

            Moreover, AS entered foster care on April 28, 2020, and

more than one year later, when the proceeding on the Motion to

Terminate Parental Rights was held in May 2021, Mother had merely

scheduled parenting class and domestic violence services.      She

also had not begun to address her substance abuse issue.      Thus,

the Family Court did not clearly err by finding it was not
reasonably foreseeable Mother would become willing and able to

provide a safe family home, even with the assistance of a service

plan, within a reasonable period of time, not to exceed two years

from the date AS entered foster care.     See HRS § 587A-33(a)(2)

(2018).

            (4) Finally, Mother contends that the Family Court

erred by failing to make specific findings as to which factors in

HRS § 587A-7 (2018) were relied upon in terminating Mother's

parental rights, denying the appellate court from reviewing the

findings.     The Family Court must consider the factors stated in
HRS § 587A-7.    In re HK, 142 Hawai#i 486, 421 P.3d 694,

Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX, 2018 WL 3201647 at *3

(App. Jun. 29, 2018) (SDO).    However, nothing in HRS § 587A-7

expressly requires the Family Court to recite the enumerated

factors in its findings.    To that point, the Family Court "is

required to only make brief, definite, pertinent findings and

conclusions upon the contested matters; there is no necessity for

over-elaboration of detail or particularization of facts."      Doe

v. Roe, 5 Haw. App. 558, 565, 705 P.2d 535, 542 (1985) (citation


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and internal quotation marks omitted).      Here, the findings and

conclusions were sufficient to allow for appellate review.

          Therefore, IT IS HEREBY ORDERED that the Order

Terminating Parental Rights, entered on May 24, 2021, in the

Family Court of the First Circuit, is affirmed.

          DATED:   Honolulu, Hawai#i, January 26, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Randal I. Shintani,
for Mother-Appellant.                 /s/ Karen T. Nakasone
                                      Associate Judge
Eric J. Alabanza and
Julio C. Herrera,                     /s/ Sonja M.P. McCullen
Deputy Attorneys General,             Associate Judge
for Petitioner-Appellee,
The Department of Human
Services.




                                  6